McLAUGHLIN, J.
The court finds that the purpose of the trust and the reason for its creation were the management of the plaintiff’s property during the period he was in the armed forces, and inasmuch as he is now back in civilian status the purpose has been accomplished.
While the trust document does not provide for its termina' tion, nevertheless all parties in interest unite in seeking its ter' mination, and every reasonable purpose of its creation has been accomplished. Therefore under such circumstances it is not against the interest of public policy to permit the settlor to again recover title and possession to all funds and securities held by the trustees under the indenture.
Judgment may enter terminating the trust and the trustees are directed to pay over to the plaintiff all of the assets of said trust after deducting their reasonable charges therefrom, where' upon all fiduciary and legal obligations upon the part of the trustees’ will cease and terminate.